DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed November 19, 2021.
Claims 1-20 are pending.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 11/19/21  has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection 
6. 	Abstract is objected because the abstract disclosed terms “as such”. The term can be interpreted as for example. Applicant is reminded that the proper language and format for an abstract of the disclosure. The abstract should be clear and concise, should avoid phrases ‘for example’, ‘the disclosure concerns’, ‘the disclosure describes’ etc. In addition, the form and legal phraseology often used in patent claims, such as means and said should be avoided.    
	

7.	Claims 1-20 are objected because of the following reasons:
Claims 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.
Applicant is advised that should claim 1 be found allowable, then claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Claim 16 recited a merely claim limitation than the claim 1. When two sets of claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one set of claims to object to the others as being a substantial duplicate of the allowed claims. See MPEP § 706.03(k); Also see 608.01(n).
Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
8.	Claim 10 recited the limitations of device and a processor. The device and processor both can interpret as software. The claim can be amended as a hardware processor.
Claim 11 recited the limitations of “of of”, claim 13 recited the limitations of “the the”. These phrases should read as on time rather than twice. Appropriate correction is required.  
Dependent claims are objected for incorporating the same deficiencies of their respective base claims. 
Claim Rejection - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14 recited the limitations of “effectiveness of the search result”, “improve a relevance”. The phrase “effectiveness and improve” is merely intended user which does not further limit the claimed invention, does not distinguish from the prior art of record. 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-9, device of claims 10-15 and method of claims 16-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include  processor, device, memory, user terminal, server and database.
2.	The limitations are recited in claims 1, 10 and 16 are receiving user query, collection of documents, metadata of each document to identify concepts in the documents, generate a ranked list of the identified concepts marker and ranked search results documents, determining the relevance of each identified concepts marker to the search terms in the query, ranked concepts marker in the ranked list of the identified concepts markers and the ranked documents, classify concept marker as being relevant to a query or irrelevant to the query, importance weight metric indicating a relevance of the concept markers to terms in a query etc., is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting processor, device, memory, user terminal, server and database, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data organizing performance. Thus, the limitations are directed to abstract mental process and can be performed by human with the aid of hand, pen and paper. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites processor, device, memory, user terminal, server and database. The processor, device, memory, user terminal, server and database in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 10 and 16 recited additional limitations, such that ranking by a concept marker recommender, generating semantic vector space comprised of the search terms, re-ranked concepts markers and re-ranked documents, re-rank search results based on selection. The subject matter of concept maker is a context which encompasses the user can identify, add, select topic or topic associated with keyword with the document during the search, which can further analyze, rank or re-rank, the information can be ranked or re-rank higher than other one. The semantic vector space can define the meaning of words, verbs, phrases, representing text documents or calculation of the relevance ranking. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims 2-9, 11-15 and 17-20 recite an additional limitation (e.g. matrix decomposition, cosine similarity, term frequency-inverse document frequency, maximum pointwise mutual information score, counting/averaging occurrence, impact score etc.) which is also directed to collecting and manipulating of data, a mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-16 of US Patent US 11, 222, 027 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 11, 222, 027 B2 contain(s) every element of claims 1-20 of the instant application 17/531693 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 11,222,027 B2 (i.e. claims 1-16). Claims of the instant application 17/531693, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


13.	Claims 10, 11 and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meik et al., (US 20050108200 A1), hereinafter Meik.
As for claim 10, Meik teaches a device for refining search results, the device comprising:
a processor; a memory coupled to the processor, wherein the memory is configured to store a database comprising document collections, each document collection comprising a plurality of documents (see [0267], retrieve all documents that contain word in the search query, [0076], collection of documents);
a concept marker assigner, coupled to the processor and to the memory, wherein the concept marker assigner is configured to: process metadata in the plurality of the documents (see [0268] - topic numbers) assigned to each document in the documents (see [0268] - system examines topic  numbers assigned to documents);
and assign concept markers to each document of the plurality of documents based on the metadata; a concept marker recommender, coupled to the processor and to the memory, wherein the concept marker recommender is configured to (see [0151]- system comprise large number of modules, [0268], system examines topic numbers assigned to documents):
classify the concept markers as being relevant to a query received via a user terminal or irrelevant to the query based on determining an importance weight metric at least indicating a relevance of the concept markers to terms in the query (see [0188], each document of a selected category is classified according to its origin public places, media and/or encyclopedias, enterprises or other sources, [0061], each feature has a weight associated with it. A higher weight for a feature implies that this feature is more important in the classification task); 
and present a first set of the concept markers, classified as being relevant, to a user associated with the user terminal for selection by the user; and (see [0198], document is analyzed and topics are assigned based on identified concepts from the scheme of topics);
a re-ranker module, coupled to the processor and to the memory, wherein the re-ranker module is configured to re-rank search results based on selection, by the user, of at least one concept marker of the first set of the concept markers, wherein the search results include documents selected from the database based on the query (see [0268], [0269], e.g. selected topic based on the search query are displayed whereas those documents relating to unselected topics are not).
As for claim 16, Meik teaches a method of refining search results, the method comprising: ranking, by a concept marker recommender of a server comprising a processor and a memory, concept markers assigned to documents in a database comprising a plurality of document collections (see [0079], e.g. refine and search, [0267], retrieve all documents that contain word in the search query, [0268] - system examines topic  numbers assigned to documents),
wherein ranking the concept markers is based on an importance weight metric at least indicating a relevance of the concept markers to terms in a query received from a user terminal associated with a user(see [0255], each topic assigned corresponds to a ranking of the word-pairing relevance of the topic and the associated with the document, [0061], each feature has a weight associated with it. A higher weight for a feature implies that this feature is more important in the classification task);
presenting, by the concept marker recommender, a first set of the concept markers, classified as being relevant, to a user associated with the user terminal for selection by the user (see [0151]- system comprise large number of modules, [0268], system examines topic numbers assigned to documents):
re-ranking, by the concept marker recommender, search results based on selection, by the user, of at least one concept marker of the first set of the concept markers, wherein the search results include documents selected from the database based on the query and the first set of concept markers corresponding to the documents; and providing re-ranked concept markers and re-ranked documents to the user via the user terminal (see [0153], categorized can be emphasized ranking, [0267]-[0269], ranking and higher selected topic are displayed, [0278], e.g.  the document are then selected and retained as the four topics that characterize the topic content of the document).

As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the re-ranker module configured to re-rank the search results comprises the re-ranker module configured to determine a probability distribution of the first set of of the concept markers over paragraphs of the documents comprising the search results (see [0036], [0045]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
the device further comprising a training module, coupled to the processor and to the memory, wherein the training module is configured to: identify a second set of the concept markers and a set of the documents that are interacted with by the user; collect data corresponding to an effectiveness of the search results; and use the data corresponding to the effectiveness of the search results to improve a relevance of second concept markers assigned to documents of the plurality of documents (see [0046], [0231], [0268])).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the importance weight metric comprises a relevance score indicative of the relevance of a concept marker of the concept markers to the query and an impact score indicating a diversity of documents associated with the concept marker (see [0051], [0231], [0268])).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the importance weight metric includes a relevance score indicating a relevance of a concept marker of the concept markers to the query, and an impact score indicating a diversity of the documents associated with the concept marker, and wherein the relevance score varies inversely with the impact score (see [0051], [0059], [0231], [0268])).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein re-ranking the search results comprises: determining a probability distribution of one or more concept markers of the first set of the concept markers over portions of the documents; and determining a frequency with which the one or more concept markers appear in the terms of the query (see [0036], [0045]).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-9, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meik (US 20050108200 A1) in view of Brave et al. (U.S. 2006/0200556 A1), hereinafter Brave.
As for claim 1, Meik teaches a method of refining search results, the method comprising: prior to receiving a user query: assigning, by a concept marker assigner of a server comprising a processor and a memory, one or more concept markers from a first list of master concept markers to each document of documents in a database comprising a collection of documents (see [0079], e.g. refine and search, [0267], retrieve all documents that contain word in the search query, [0268] - system examines topic  numbers assigned to documents),
wherein assigning the one or more concept markers comprises processing metadata in each document of the documents to identify concepts in the documents; in response to receiving the user query from a user terminal: ranking, by a concept marker recommender of the server, identified concept markers and search result documents to generate a ranked list of the identified concept markers and ranked search result documents (see [0255], each topic assigned corresponds to a ranking of the word-pairing relevance of the topic and the associated with the document, [0268] - topic numbers assigned to each document in the documents, system examines topic  numbers assigned to documents);
wherein: the search result documents correspond to the documents generated in response to the user query, the identified concept markers correspond to the concept markers identified, by the concept marker recommender, in the search result documents (see [0151]- system comprise large number of modules [to perform functions, [0218], requester selected from several suggested topics, [0268]));
ranking the identified concept markers comprising determining a relevance of each identified concept marker to search terms in the query, and determining the relevance of each identified concept marker to the search terms in the query comprising generating a semantic….comprised of the search terms, the concept markers, or both; in response to selection, by the user, of a concept marker from the ranked list of the identified concept markers (see [0093], performing a semantic full-text research, the system can be used for thematically analyzing all available documents in a context-sensitive and sensible manner, [0153], categorized can be emphasized ranking, [0267]-[0269], ranking and higher selected topic are displayed),
re-ranking, by a re-ranker module of the server, ranked concept markers in the ranked list of the identified concept markers and the ranked documents to generate re-ranked concept markers and re-ranked documents; and providing the re-ranked concept markers and the re-ranked documents to the user via the user terminal (see [0153], [0267]-[0269], ranking and higher selected topic are displayed, [0278], e.g.  the document are then selected and retained as the four topics that characterize the topic content of the document).
Meik teaches the claimed invention including the limitations of generating a semantic, of the search terms ([0093], [0221]). Meik does not explicitly teach the limitations of generating a semantic vector space comprised of the search terms. In the same field of endeavor, Brave teaches the limitations of generating a semantic vector space comprised of the search terms (see [0207], a term vector is available and is compared with the term vectors of every other document, [0238], topic includes synonyms, acronyms and phrases).
Meik and Brave both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, analyzing documents, determine word-pair patterns matches in the documents, a list of the documents topic presented to the user, ling search terms and results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Brave to incorporate the teaching of Meik 
for the purpose of providing a search system based on a natural language archive structure. Hence, leading a user towards a suitable set of results. The natural language archive structure works enterprise application and repository environment technologies and uses base result as a foundation for refinement (see Meik [0078]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein generating the semantic vector space comprised of the search terms, the concept markers, or both comprises: calculating a matrix decomposition; and populating the semantic vector space with the concept markers (see Meik, [0062]; Also see Brave, [0207], [0238]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein the semantic vector space comprises the search terms and the concept markers, and wherein determining the relevance of each of the identified concept markers to the search terms in the query further comprises calculating a cosine similarity between the concept markers and the search terms, and wherein the method further comprises, prior to receiving the user query, storing, by the concept marker assigner, a second list of the concept markers in the database, wherein the second list of the concept markers comprises one or more concept markers from the first list of the concept markers (see Meik, [0062]-[0063]; Also see Brave, [0207], claim 4).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein re-ranking, by the re-ranker module of the server, the ranked concept markers in the ranked list of the identified concept markers and the ranked documents to generate the re-ranked concept markers and the re-ranked documents comprises: calculating a cosine similarity between a vector representation of the ranked concept markers and the concept markers assigned to the ranked documents; and re-ranking the ranked concept markers based on the cosine similarity (see Meik, [0025], [0062-[0063]; Also see Brave, [0207], claim 4).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein re-ranking, by the re-ranker module of the server, the ranked concept markers in the ranked list of the identified concept markers and the ranked documents to generate the re-ranked concept markers and the re-ranked documents comprises: calculating a term frequency-inverse document frequency (TF-IDF) score for the ranked concept markers, wherein the TF-IDF score is indicative of a relevance of each ranked concept marker to one or more of the ranked documents (see Meik, [0025], [0059], [0062-[0063]; Also see Brave, [0207], claim 4, e.g. representing asset topics (concept markers) using usage frequency, inverse document frequency weighting (scoring)).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein re-ranking, by the re-ranker module of the server, the ranked concept markers in the ranked list of the identified concept markers and the ranked documents to generate the re-ranked concept markers and the re-ranked documents comprises: calculating an average and maximum pointwise mutual information (PMI) score of the ranked concept markers, wherein the average and the maximum PMI score is indicative of a likelihood that a pair of the ranked concept markers co-occur in a given context (see Meik, [0025], [0125]; Also see Brave, [0207], claim 4, e.g. representing asset topics (concept markers) using usage frequency, inverse document frequency weighting (scoring)).  
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein re-ranking, by the re-ranker module of the server, the ranked concept markers in the ranked list of the identified concept markers and the ranked documents to generate the re-ranked concept markers and the re-ranked documents comprises: determining a probability distribution of the ranked concept markers over parts of the ranked documents to correlate a first frequency with which the ranked concept markers appear in a ranked document with a second frequency with which the ranked concept markers appear in the user query (see Meik, [0025], [0036]-[0037]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein re-ranking, by the re-ranked module of the server, the ranked concept markers in the ranked list of the identified concept markers and the ranked documents to generate the re-ranked concept markers and the re-ranked documents comprises: determining a frequency with which the ranked concept markers appear in the ranked documents (see Meik, [0025], [0036], [0044]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein determining the frequency with which the ranked concept markers appear in the ranked documents comprises: counting occurrences of the ranked concept markers in each of the ranked documents; and averaging the occurrences over a first length of the user query and over a second length of each the ranked documents to determine an average frequency of the ranked concept markers (see Meik, [0036], [0125], [0128], 0131]).
As to claim 12, Meik disclosed wherein the concept marker recommender configured to classify the concept markers comprises the concept marker recommender configured to generate a semantic…comprised of the concept markers and terms of the query (see [0093], performing a semantic full-text research, the system can be used for thematically analyzing all available documents in a context-sensitive and sensible manner, [0153], categorized can be emphasized ranking, [0267]-[0269], ranking and higher selected topic are displayed). Meik does not explicitly teach the limitations of generate a semantic vector space comprised of the concept markers. In the same field of endeavor, Brave teaches the limitations of generating a semantic vector space comprised of the concept markers (see [0207], a term vector is available and is compared with the term vectors of every other document, [0238], topic includes synonyms, acronyms and phrases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Brave to incorporate the teaching of Meik 
for the purpose of providing a search system based on a natural language archive structure. Hence, leading a user towards a suitable set of results. The natural language archive structure works enterprise application and repository environment technologies and uses base result as a foundation for refinement (see Meik [0078]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein the the concept marker recommender configured to generate the semantic vector space comprised of the concept marks and the terms of the query further comprises the concept marker recommender configured to calculate a matrix decomposition to generate the semantic vector space (see Meik, [0055], [0218]; Also see Brave, [0207]).
As to claim 19, Meik teaches wherein ranking the concept markers comprises generating a semantic….space based on the concept markers and terms of the query (see [0093], performing a semantic full-text research, the system can be used for thematically analyzing all available documents in a context-sensitive and sensible manner, [0153], categorized can be emphasized ranking, [0267]-[0269], ranking and higher selected topic are displayed). Meik does not explicitly teach the limitations of generating a semantic vector space based on the concept markers. In the same field of endeavor, Brave teaches the limitations of generating a semantic vector space based on the concept markers (see [0207], a term vector is available and is compared with the term vectors of every other document, [0238], topic includes synonyms, acronyms and phrases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Brave to incorporate the teaching of Meik 
for the purpose of providing a search system based on a natural language archive structure. Hence, leading a user towards a suitable set of results. The natural language archive structure works enterprise application and repository environment technologies and uses base result as a foundation for refinement (see Meik [0078]).
As to claim 20, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Meik and Brave teaches:
wherein the semantic vector space is determined by calculating a matrix decomposition (see Meik, [0055], [0218]; Also see Brave, [0207]).
Prior Arts
16.	U.S. 2007/0239676 A1 teaches predetermined relationships between selected term and other types of content used to determine the degree of relation of content to a term in the list of selectable terms. A list of selectable terms based on content included in the first list of results, providing a second list of results ([0025]).
U.S. 8,386,509 A1 the limitations of wherein the ranking is based on a weighted average of the relevance score and impact score of the respective concept markers (column 21, lines 11-25).
U.S. 2003/0130993 A1 teaches the limitations of wherein, the processing the documents to identify relevant concepts associated with documents includes analyzing metadata of the documents, wherein the metadata includes annotations of relevant concepts for each documents of the documents ([0079]).
WO2007/002800A2 teaches receiving free-text query and second free-text query string derived from the first-text query string. Users to search for documents matching specific criteria ([0002], 0005]).
Also see, US 6038560, US 7809551, US 20080270366, US 20070005344, US 20030050927, US 20080027933, US 6584470, US 20090228777, US 6101503, US 20070214154 also teaches the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
17.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
18.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
19.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154  
12/16/22